Mr. Justice Baker delivered the opinion of the court. Although the instrument sued on is under seal, under our statute, the plaintiff may sue thereon in her own name. Dean v. Walker, 107 Ill. 540, 546. The instrument sued on is under seal and recites a consideration. The seal is presumptive evidence of a sufficient consideration to support the covenant to pay the plaintiff the amount defendant covenanted to pay to her, and the burden was on the defendant to show that there was no consideration therefor. Mills v. Larrance, 186 Ill. 635; McFarlane v. Williams, 107 id. 33. The contention of plaintiff in error is, that Theresa Jaeger, then Theresa Frauenknecht, by the assignment of June 18, 1898, assigned to the defendant all her interest in said benefit certificate and therefore had no right to any part of the proceeds thereof; that she took advantage of her position and obtained the contract sued on; that such contract is unconscionable and cannot be enforced either at law or in equity. In support of this contention counsel cite Caplice v. Kelley, 27 Kansas, 359, S. C. sub. nom. Kelley v. Caplice, 23 id. 337, Macoupin County v. The People, 58 Ill. 191, and Radloff v. Haase, 196 id. 365. In the case last cited it was held that the amount stipulated to be paid on the breach of a certain contract must be regarded as a penalty and not liquidated damages. Macoupin County v. The People was a proceeding in mandamus, and it was said that, “inthe opinion of the court in the exercise of a sound discretion the writ of mandamus should not be awarded.” In the Kansas case the assured and the beneficiary had, for full value, joined in the assignment of an ordinary life insurance policy and the assignee had the right and power to collect the policy from the company. For signing a new receipt the beneficiary demanded and received an agreement from the assignee to pay her merely one third of the proceeds of the policy, and this agreement the court refused to énforce. We do not find in this record the benefit certificate, the charter of the Society, nor its constitution or bylaws, nor anything to show in what state the society was incorporated. Such a society may, by its charter, constitution, or by-laws, place limitations on the right of a beneficiary to assign a benefit certificate during the life of the member, and we cannot, on the evidence in this record, say that the assignment by the beneficiary of the benefit certificate to the defendant in the lifetime of the member gave to the defendant the right to collect the amount of the certificate from the society. In Cooke v. Murphy, 70 Ill. 95, it was said, p. 99: ‘ ‘ The" rule is familiar that one promise is a sufficient consideration to support another, and that where a person does any act beneficial to another, or agrees to do so, that forms a sufficient consideration to support an agreement.” In Train v. Gold, 5 Pick. 384, Wilde, J., said: “If a contract is deliberately made without fraud, and with a full knowledge of all the circumstances, the least consideration is sufficient.” In Wilkinson v. Oliveria, 1 Scott, 461, the giving by the defendant to the plaintiff of a certain letter by means of which he was enabled to end disputes which had arisen between himself and third parties, was held a sufficient consideration for defendant’s promise to pay plaintiff 1000£. See also Sturlyn v. Albany, Cro. Eliz. 67, cited in 1 Chitty on Con., 32, where the showing of a deed whereby a suit was avoided was held a sufficient consideration for a promise. Mrs. Jaeger was under no legal obligation to make a new assignment of the certificate or to acknowledge payment thereof. She did those acts at the request of the defendant and they were beneficial to the defendant for they enabled her, without suit, to collect the certificate. The contract sued on was deliberately executed, without fraud and with full knowledge of all the circumstances, and we think the trial court did not err in enforcing the covenant of the defendant to pay $255 to the plaintiff. The judgment will be affirmed. Affirmed.